Title: Edmund Randolph to Virginia Delegates, 2 August 1788
From: Randolph, Edmund
To: Virginia Delegates


Gentlemen,Richmond August 2d. 1788.
The letter, of which the inclosed is a Copy, was written on the second day of July last to the secretary for foreign affairs. His communication on the subject of Ferrier is dated on the 13th. of June. The Executive entered into a consideration of it immediately upon its receipt and lost no time in preparing and forwarding an Answer. That answer is unquestionably in the office of foreign affairs.
We believe that it is expressed in terms, corresponding with the stile recommended in your favor of the 25th. Ulto. If it be not, our intentions are unfulfilled; as next to the Vindication of our own conduct, we desire nothing more sincerely, than to shew our respect for his Christian Majesty.
But in truth the language of his Minister in the Original Note to Congress, has a pointedness which deserved an explanation of greater length, and perhaps decision, than would have been called for by a milder remonstrance. His late conversation too is tinctured with equal Acrimony. However we shall not be hurried into any Act or Word of intemperateness. I have the honor Gentlemen to be with great respect and esteem your most obt Serv.
Edm: Randolph
